Citation Nr: 0426552	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-11 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for onychomycosis 
(claimed as foot/toenail infection). 
 
2.  Entitlement to service connection for otitis externa 
(claimed as ear infection).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 until 
January 1946.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1998 
rating decision of the New York, New York Regional Office 
(RO) that denied service connection for onychomycosis and 
otitis externa.

The Board observes that in correspondence to the RO dated in 
April 1999, the veteran indicated that he wanted a hearing 
before a Member of the Board of Veterans' Appeals in 
Washington, DC.  However, he noted at that time that he was 
unable to be present at the hearing.  Accordingly, the Board 
will proceed in this matter without additional action in this 
regard.

In September 2004, the veteran's representative requested 
that this case be advanced on the docket due to the veteran's 
age.  The motion was granted shortly thereafter.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished

2.  Any skin symptoms of the feet in service are not shown to 
have resulted in a chronic disorder.

3.  There is competent clinical evidence of record that 
onychomycosis is not of service onset.

4.  Otitis externa is not currently clinically demonstrated.  




CONCLUSIONS OF LAW

1.  Onychomycosis (claimed as foot/toenail infection) was not 
incurred in or aggravated by service.  38 U.S.C.A 
§ 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  Otitis externa (claimed as ear infection) was not 
incurred in or aggravated by service.  38 U.S.C.A 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he was treated for skin infections 
involving the feet and/or toenails and ears in service, and 
continues to have residuals thereof for which service 
connection should be granted.

Preliminary Matters:  Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and the implementing 
regulations do not prevent the Board from rendering a 
decision on the issues on appeal.  Considering the record in 
light of the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims has 
been accomplished.  

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claims on appeal.  He was provided 
a copy of the December 1998 rating action, a March 1999 
statement of the case, as well as a February 2004 
supplemental statement of the case.  These documents, 
collectively, provide notice of the law and governing 
regulations, the reasons for the determinations made 
regarding the claims, and of the evidence which has been 
received in this regard.  In letters dated in June 2002 and 
December 2003, the veteran was notified of the VCAA and the 
information and evidence needed to establish his claims, and 
what evidence the VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the Board notes that the veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  VA has also made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claims currently under 
consideration, scheduling a medical examination and 
requesting VA clinical records.  The record discloses that VA 
has met its duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim currently being 
decided and that all necessary development has been 
accomplished.  Under these circumstances, the Board finds 
that adjudication of the claim on appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2003).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303, 
3.306 (2003).  

Factual background

The veteran's ears and feet were noted to be normal on 
examination in 1942 for entrance into service.  The service 
medical records reflect that he was treated in September 1943 
for symptoms characterized as a fungus infection of both 
ears.  He was shown to have received treatment throughout the 
following month whereupon the ears were irrigated and 
eardrops applied.  The left ear was noted to be particularly 
affected by redness and swelling.  A right ear discharge was 
also observed.  An assessment of otitis externa was rendered 
in this regard.  Upon examination in January 1946 for 
discharge from active duty, it was recorded that that 
appellant had had infected ears of a fungus nature in 
September 1945.  Upon examination of the ears, it was 
reported that there were no abnormalities.  The feet were 
evaluated as normal.

The record reflects that the veteran underwent general 
physical examinations at the VA in April 1948 and October 
1951 for complaints not pertinent to this appeal.  No ear or 
foot complaints or symptoms were noted on either occasion.

A claim for service connection for ear and foot disability 
was received in August 1998.  The appellant was scheduled for 
audiology and ear disease examinations in October 1998.  A 
past history of fungal infection in the right ear during 
service was noted.  He related that he was hospitalized in 
service for a severe ear infection.  The veteran denied any 
ear surgery.  Examination of the ears disclosed no abnormal 
findings except for cerumen of the left ear, which was 
removed. 

The veteran also underwent VA examination of the feet.  He 
related that he had pain in the second toe of his right foot 
with fungus in the toenail, which he had had for many years.  
The appellant stated that he had his nails surgically removed 
but that this had not provided him any relief.  It was 
reported that physical examination of the feet revealed 
onychomycosis of all of the toenails and all of the digits of 
both feet, with the second toe more involved than the others.  
The examiner stated that there was limited range of motion of 
the hallux bilaterally, which was symptomatic and not related 
to the chief complaint.  It was noted that X-rays showed 
degenerative joint disease of the first metatarsophalangeal 
joint bilaterally, which was ancillary to the chief 
complaint.  Following examination, a diagnosis of 
onychomycosis was rendered.  The examiner opined that 
onychomycosis was not a service-related disability.

Subsequently received into evidence were copies of billing 
statements dated between 1987 and 1999 showing treatment for 
various disorders, including foot disability and hearing 
loss.  In October 1991, the appellant underwent numerous 
procedures of the feet, including removal of skin lesions, 
removal of nail bed and release of foot contracture.  
Trimming and scraping of nails were performed in March 1992.  

The veteran was afforded additional VA audiology and ear 
disease examinations in December 2002 for ear disability not 
pertinent to the current appeal, and again related that there 
was a history of severe ear infections in service, with a 
temperature of 105 degrees that required antibiotic treatment 
for four to five weeks.  He was reported to have denied a 
current history of ear infection.  Physical examination 
revealed normal external canals, tympanic membranes, auricles 
and mastoids.  It was indicated that no active ear disease 
was present.  

VA outpatient clinic records dated between October 2001 and 
June 2002 reflect no treatment for ear disability other than 
hearing loss.  No treatment for any aspect of the feet is 
shown.

Legal Analysis

1.  Service connection for onychomycosis (claimed as skin 
infection of the feet).

The service medical records reflect no treatment for any skin 
infection of the feet, toes or nails.  As noted previously, 
the feet were evaluated as normal upon examination in January 
1946 for discharge from service.  No foot symptoms or 
complaints were indicated when the appellant was examined by 
the VA in 1948 and 1951.  Evidence of chronic disability 
involving the feet, including skin conditions, is first 
clinically indicated in the record in the early 1990s.  
Onychomycosis was diagnosed on VA examination in October 
1998.  The Board would note that while there may have been 
earlier manifestations of such, the record does not document 
any continuing process emanating from service.  The Board 
therefore finds that even if the veteran was treated for skin 
infection of the feet in service as contended, it would have 
to be found that it did not result in chronic disability as 
no continuity of such symptomatology is clinically 
demonstrated.  See 38 C.F.R. § 3.303.  Moreover, when the 
veteran's feet were examined by the VA in October 1998, the 
examiner provided a competent medical opinion that 
onychomycosis was not related to service.  Therefore, service 
connection for such must be denied.

2.  Service connection for otitis externa (claimed as 
infection of the ears).

The evidence shows that while the appellant contends that he 
now has infections of the ear related to service, the record 
reflects that there is no current evidence of treatment, 
pathology or diagnosis of any disorder of this nature 
affecting either ear.  The Board observes that while it is 
shown that he sought treatment for otitis externa in service, 
it is not demonstrated that such symptoms resulted in any 
chronic residuals.  See 38 C.F.R. § 3.303.  No symptomatology 
associated with otitis externa was noted when he was examined 
at the VA in 1948 and 1951, or on VA examinations in October 
1998 and December 2002.  VA outpatient records reflect no 
complaints or treatment in this regard.  The appellant's 
external and inner ears have been found to be normal when 
examined.  The Board points out that neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical evidence that includes a diagnosis relating to 
otitis externa or any other skin infection of the ears.  In 
the absence of evidence of the claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the circumstances, service connection for a 
skin infection of the ears must thus be denied.

The Board has considered the doctrine of benefit of the doubt 
as to this matter, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, a reasonable basis for a grant of 
this benefit sought on appeal is not identified at this time.


ORDER

Service connection for onychomycosis (claimed as foot/toenail 
infection) is denied. 
 
Service connection for otitis externa (claimed as ear 
infection) is denied.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



